DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The amendment filed 04/28/2022 has been received and considered. Claims 2-21 have been presented for examination.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claims recite "and/or". The claims reciting "and/or" were interpreted as “or”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 17 recites the limitation "the collected sets of predictors" in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. There are no "collected sets of predictors" anteceding this limitation in the claim.
As to claims 18 and 21, they are objected for the same deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 2, 12, and 13 recite a system, a computer program product, and a method (process, machine, manufacture= 2019 PEG Step 1 =yes).
Claims 2 and 12, comprise generating reduced predictors containing reduced informational redundancy using the retrieved predictors, based at least in part on a removal of duplicate predictors or a removal of predictors that can be mathematically or logically derived from other predictors within the retrieved predictors. 
Claim 13, comprises generating reduced predictors containing reduced informational redundancy using the retrieved predictors. 
Step 2A, Prong One: 
Independent claims 2, 12, and 13 are substantially drawn to mental processes. A person can reduce informational redundancy mentally or with pen and paper and hence this activity can be characterized as entailing a mental evaluation that can be performed in the human mind. Accordingly, reducing informational redundancy recites a type of abstract idea recognized by the Guidance. MPEP § 2106.04(a); see also Guidance Update at 9 (“A claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process”) (emphasis omitted) (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) mental processes). 
Step 2A, Prong Two:
Claims recite “retrieving from… computer readable memory sets of predictors”. These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. As to the "user interface… for display on a computer display" and "providing by the computer system, over a network, a user interface", they are considered generic displaying. Data gathering and displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. 
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims 2, 12, and 13 are not patent eligible.
Step 2B:
The claims recite the additional limitations/elements of "a server computer comprising hardware including a processing device", "computer readable memory", "a user interface… for display on a computer display", "a network", and "a computer system comprising a processing device". They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. 
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims:
Step 2A, Prong One: 
Dependent claims are substantially drawn to mental processes (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) mental processes). 
Step 2A, Prong Two:
Dependent claims recite “receive a selection", "accept at least one parameter name and at least one mathematical transform", and "obtain values of coefficients”. These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. As to the "generating a patient information request interface", "transmit software instructions of the dynamically generated patient information request interface over a network to a client computer", "providing visual representations", "generating a graphical user interface", "providing for display, using a visual model editor, a selection", "provide for display requests", and "display a visual selection", they are considered generic displaying. Data gathering and displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power. 
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). Accordingly, the claims recite an abstract idea. For at least these reasons, dependent claims are not patent eligible.
Step 2B:
Dependent claims do not recite additional elements. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Claims 2-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 13-14 and 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent 7134994 (see IDS dated 12/10/2019) to Alpert (Alpert hereinafter), taken in view of U.S. Pre–Grant publication 20060173663 (see PTO-892 Notice of Reference Cited dated 03/11/2022) to Jason Langheier, (Langheier hereinafter) further in view of U.S. Patent 7187992 (see IDS dated 12/10/2019) to Tuszynski (Tuszynski hereinafter).
As to claim 13, Alpert discloses a computer-implemented method, the method comprising… predictors associated with one or more health outcomes for a patient (see Figure 12C item 1231 “TREND”, Figure 12e item 1252 and Figure 13 and col. 14 lines 63-67 – producing a “TREND” is the same as providing predictions regarding the outcome for a patient of a medical treatment; col. 15 lines 1-65 – calculation and display of trends is the same as a prediction); generating, by the computer system, a reduced set of predictors… (see Figure 2 item 222 and Figure 5 and Figure 7 which teaches inputting patient parameters to reduce redundancy, see also the button labeled “Parameter Display” as well as Figure 9 items 902a, 903 and 908, 900, 906, 904 & 902b; col. 4 lines 27-29; col. 12 lines 34-45; col. 11 lines 21-63, see enabling a user to specify particular display attributes for a particular patient, thereby suggesting the customization of a system for a particular patient), providing by the computer system, over a network (see "Network Interface" item 116 in Figure 1), a user interface comprising the reduced set of predictors for display on a computer display (see output for display in Figures 12a through 13; item 1418 in Figure 14; item 1510 in Figure 15; item 1614 in Figure 16; user interface in Figure 4; items 102, 104, 106 and 108 in Figure 1). 
While Alpert discloses predictors, Alpert fails to disclose retrieving from a second non-transitory computer readable memory, by a computer system comprising a processing device, sets of 
Langheier discloses retrieving from a second non-transitory computer readable memory, by a computer system comprising a processing device (see '[0041]… data will be transformed and re-organized into a standard framework. The prepared input is a text file containing "n" rows and "p" columns, where n is the number of patients and p is the total number of variables is the dataset'), sets of  (see "[0034]… predictive model 100 receives clinical data from a plurality of different sources"; "[0031]… predictive modeler 100 may generate models from clinical and molecular data sequestered in data warehouse 112 regarding a population of individuals, thus linking predictive factors (predictors) in the population to clinical outcomes").
Therefore, it would have been obvious to one of ordinary skill in this art at the time of invention by applicant to use Langheier with Alpert, because Langheier points out that the "[0123]… coronary surgery solutions module 108 may display risk scores associated with different treatment regimens, receive input from a user to modify treatment regimens, and automatically update risk scores based on the modified treatment regimens" and as a result, Langheier reports the following improvements over his prior art: "[0123]… the user can select different treatments, and coronary surgery solutions module 106 will automatically update the risk scores for the various outcomes. Such a tool allows both physicians and patients to select optimal treatment regimens based on risk tolerance of the patients".
While Alpert discloses a reduced set of predictors, Alpert and Langheier fail to disclose 
Tuszynski discloses It would have been obvious to first find the functions of variables that may be shared among the sets of predictors, which as disclosed in Tuszynski (see Figure 30 which lists a correlation of variables) and in regards to selection of a function Tuszynski teaches selection of a Predictor Characteristic (see Figure 16 item 204, see also Figure 9 "Part 2 Select the Predictor" and Figure 21 item 642, and more specifically Figure 23, see also Figure 33 “Regression Area”, which clearly discloses that a predictor is performing a function, and that different predictors behave like different functions because each predictor has different Upper and Lower Boundary values within the specification Limit Box, see Figure 23 item 705). Therefore, the functionality of the predictor selection is generating the same outcome, and in the same manner as, a reduced set of predictors containing reduced informational redundancy using the retrieved sets of predictors. Tuszynski teaches, the “Select the Predictor” which would result in a reduction of the ranges of the variables, which in the case of Tuszynski is the Upper and Lower boundaries, this would result in a reduced set of predictors containing reduced informational redundancy using the retrieved sets of predictors, which is the same result as claimed by Applicants. Filtering data before performing regression modeling is required in order to ensure the resultant calculations are the result of analysis on statistically significant data and that erroneous outliers that are distant from numerically important data do not unduly influence the result of performing the regression testing. Thus, Tuszynski teaches a method of removing redundant data that fails to contribute to a meaningful numerical outcome to a set of data before performing regression testing and therefore teaches the same method steps as claimed by Applicants. Further, an artisan of ordinary skill would know to identify common variables and then remove the redundancy, this is commonly referred to as algebraic reduction. For example, when an Algebraic Operation is performed on Polynomials the first step is to find out if there are certain variables that can be reduced, this reduction is performed by division, much like the following operation; (x + 1) / (x + 1)2 can be reduced to 1/(x + 1), this is well known in the mathematical arts would be common knowledge to an artisan of ordinary skill. Therefore, in order to perform an algebraic reduction an artisan would be required to determine the common variables. In conclusion, Applicants’ claim language has be interpreted to mean that when Applicants’ are claiming, a reduced set of predictors containing reduced informational redundancy using the retrieved sets of predictors, that this is functionally the same as algebraic reduction, which would be obvious to an artisan of ordinary skill.
Alpert, Langheier, and Tuszynski are analogous art because they are related to statistics.
Therefore, it would have been obvious to one of ordinary skill in this art at the time of invention by applicant to use Tuszynski with Alpert and Langheier, because Tuszynski assesses the relationship between article characteristics associated with a set of articles having a range of variation as to the article characteristics. A user generates a set of parts having a range of variation as to a plurality of article characteristics according to a given process (see col. 12, lines 30-42), and as a result, Tuszynski reports that if the decision is made to increase producibility by increasing the operating range by relaxing tolerances, then his Design Tolerance Relaxation Table facilitates an assessment of which design tolerances to relax by providing a prioritized list of the optimal order in which tolerances should be relaxed, as well as an analysis of the increase in operating range achieved for each incremental tolerance relaxation (see col. 28, lines 6-14).
As to claim 14, Alpert discloses dynamically generating a patient information request interface based at least in part on… sets of predictors (see output for display in Figures 12a through 13; item 1418 in Figure 14; item 1510 in Figure 15; item 1614 in Figure 16; user interface including fields to receive patient parameters also input variables in Figure 4 and; items 102, 104, 106 and 108 in Figure 1). Langheier discloses the retrieved (see '[0041]… data will be transformed and re-organized into a standard framework. The prepared input is a text file containing "n" rows and "p" columns, where n is the number of patients and p is the total number of variables is the dataset'), sets of  (see "[0034]… predictive model 100 receives clinical data from a plurality of different sources"; "[0031]… predictive modeler 100 may generate models from clinical and molecular data sequestered in data warehouse 112 regarding a population of individuals, thus linking predictive factors (predictors) in the population to clinical outcomes").
As to claim 16, Alpert discloses dynamically generating a patient information request interface based at least in part on… sets of predictors, wherein the computer system is configured to transmit (see "Network Interface" item 116 in Figure 1) software instructions of the dynamically generated patient information request interface over a network to a client computer (see "interface of the host system 100 comprises a number of additional interfaces supporting the transfer and storage of information relating to the operation of the host system... A network interface 116 provides remote access" in col. 6, lines 42-50). Langheier discloses the retrieved (see '[0041]… data will be transformed and re-organized into a standard framework. The prepared input is a text file containing "n" rows and "p" columns, where n is the number of patients and p is the total number of variables is the dataset'), sets of  (see "[0034]… predictive model 100 receives clinical data from a plurality of different sources"; "[0031]… predictive modeler 100 may generate models from clinical and molecular data sequestered in data warehouse 112 regarding a population of individuals, thus linking predictive factors (predictors) in the population to clinical outcomes").
As to claim 17, Tuszynski discloses determining whether there are variables that may be shared among… sets of predictors. It would have been obvious to first find the functions of variables that may be shared among the retrieved sets of predictors, which as disclosed in Tuszynski (see Figure 30 which lists a correlation of variables) and in regards to selection of a function Tuszynski teaches selection of a Predictor Characteristic (see Figure 16 item 204, see also Figure 9 "Part 2 Select the Predictor" and Figure 21 item 642, and more specifically Figure 23, see also Figure 33 “Regression Area”, which clearly discloses that a predictor is performing a function, and that different predictors behave like different functions because each predictor has different Upper and Lower Boundary values within the specification Limit Box, see Figure 23 item 705). Therefore, the functionality of the predictor selection is generating the same outcome, and in the same manner as, determining whether there are variables that may be shared among the retrieved sets of predictors. Tuszynski teaches, the “Select the Predictor” which would result in a reduction of the ranges of the variables, which in the case of Tuszynski is the Upper and Lower boundaries, this would result in determining whether there are variables that may be shared among the retrieved sets of predictors, which is the same result as claimed by Applicants. Filtering data before performing regression modeling is required in order to ensure the resultant calculations are the result of analysis on statistically significant data and that erroneous outliers that are distant from numerically important data do not unduly influence the result of performing the regression testing. Thus, Tuszynski teaches determining whether there are variables that may be shared among the retrieved sets of predictors. Further, an artisan of ordinary skill would know to identify common variables and then determining whether there are variables that may be shared among the retrieved sets of predictors, this is commonly referred to as algebraic reduction. For example, when an Algebraic Operation is performed on Polynomials the first step is to find out if there are certain variables that can be reduced, this reduction is performed by division, much like the following operation; (x + 1) / (x + 1)2 can be reduced to 1/(x + 1), this is well known in the mathematical arts would be common knowledge to an artisan of ordinary skill. Therefore, in order to perform an algebraic reduction an artisan would be required to determine the common variables. In conclusion, Applicants’ claim language has be interpreted to mean that when Applicants’ are claiming, determining whether there are variables that may be shared among the retrieved sets of predictors, that this is functionally the same as algebraic reduction, which would be obvious to an artisan of ordinary skill. Langheier discloses the retrieved (see '[0041]… data will be transformed and re-organized into a standard framework. The prepared input is a text file containing "n" rows and "p" columns, where n is the number of patients and p is the total number of variables is the dataset'), sets of  (see "[0034]… predictive model 100 receives clinical data from a plurality of different sources"; "[0031]… predictive modeler 100 may generate models from clinical and molecular data sequestered in data warehouse 112 regarding a population of individuals, thus linking predictive factors (predictors) in the population to clinical outcomes").
As to claim 18, Tuszynski discloses utilizing regression model specifications (see Figure 1 item B; Figure 3 and Figure 9; “Regression module 104 is operative to compute a regression model given a set of inputs” in col. 10 lines 56-58) for a plurality of regression models (see "regression module 104 computes regression models" in col. 14, lines 56-57) to determine common variables and/or functions of common variables, to thereby determine a reduced-redundancy request for input of at least one variable. As regards the suggestion for finding common variables, it would have been obvious to first find the functions of common variables which as disclosed in Tuszynski (see Figure 30 which lists a correlation of variables) and in regards to selection of a function Tuszynski teaches selection of a Predictor Characteristic (see Figure 16 item 204, see also Figure 9 "Part 2 Select the Predictor" and Figure 21 item 642, and more specifically Figure 23, see also Figure 33 “Regression Area”, which clearly discloses that a predictor is performing a function, and that different predictors behave like different functions because each predictor has different Upper and Lower Boundary values within the specification Limit Box, see Figure 23 item 705). Therefore, the functionality of the predictor selection is generating the same outcome, and in the same manner as, determining at least one of common variables and functions of common variables. 
As regards the limitation, to thereby determine a reduced-redundancy request for input of at least one variable this is claiming an outcome or intended use of the determining step and therefore is a result of the determining step. Tuszynski teaches, the “Select the Predictor” which would result in a reduction of the ranges of the variables, which in the case of Tuszynski is the Upper and Lower boundaries, this would result in a reduced set of variables, which is the same result as claimed by Applicants. Filtering data before performing regression modeling is required in order to ensure the resultant calculations are the result of analysis on statistically significant data and that erroneous outliers that are distant from numerically important data do not unduly influence the result of performing the regression testing. Thus, Tuszynski teaches a method of removing redundant data that fails to contribute to a meaningful numerical outcome to a set of data and therefore teaches the same method steps as claimed by Applicants. Further, an artisan of ordinary skill would know to identify common variables and then remove the redundancy, this is commonly referred to as algebraic reduction. For example, when an Algebraic Operation is performed on Polynomials the first step is to find out if there are certain variables that can be reduced, this reduction is performed by division, much like the following operation; (x + 1) / (x + 1)2 can be reduced to 1/(x + 1), this is well known in the mathematical arts would be common knowledge to an artisan of ordinary skill. Therefore, in order to perform an algebraic reduction an artisan would be required to determine the common variables. In conclusion, Applicants’ claim language has be interpreted to mean that when Applicants’ are claiming, determine at least one of common variables and functions of common variables, to thereby determine a reduced redundancy request for input of variables, that this is functionally the same as algebraic reduction, which would be obvious to an artisan of ordinary skill.
As to claim 19, Alpert discloses generating a graphical user interface that enables a user to graphically build, edit, and visualize statistical health outcome predictive models (see "FIG. 4, an exemplary graphical user interface is displayed that is suitable for entry of patient information in accordance with the System mode of operation of the host application… the displayed graphical display corresponds to a user (patient) data entry sub-screen under the System mode… user enters, edits, and/or deletes patient information via a touch screen keyboard" in col. 10, lines 7-15). 
As to claim 20, Alpert discloses providing for display, using a visual model editor… providing for display requests for an outcome type and one or more regression model parameter names and corresponding parameter types (see "FIG. 4, an exemplary graphical user interface is displayed that is suitable for entry of patient information in accordance with the System mode of operation of the host application… the displayed graphical display corresponds to a user (patient) data entry sub-screen under the System mode… user enters, edits, and/or deletes patient information via a touch screen keyboard" in col. 10, lines 7-15); displaying a visual selection of at least one parameter name and mathematical transform; accepting at least one parameter name and at least one mathematical transform (see "peak search button of the calculation mode control 1008 (displayed only for FFR mode) is selected to observe the hyperemic response of the vessel during step 1504" in col. 17, lines 40-42)…
Tuszynski discloses … a selection of parametric regression forms; receiving a selection of a first of the parametric regression forms (see "Correlation module 106 then ranks the article characteristics according to the values computed… Display module 108 then displays the ranked list… to allow the user to select a predictor characteristic… user makes his choice… causing interface application module 110 to direct regression module 104 to compute the regression models between the selected predictor characteristic and the remaining article (predicted) characteristics" in col. 19, lines 17-27)… obtaining values of coefficients for selected regression model type and outcome; storing, in association, the outcome, and associated coefficients (see “process analysis system 100 determines the slope of the regression model to select the lower or upper prediction interval, as appropriate… and computes the value at Pmin of the appropriate (e.g., lower or upper) prediction interval (boundary) of the regression model between the predictor characteristic and the predicted characteristic… and stores the new specification limit in a table or other data structure (step 870) for ultimate display to a user” in col. 30 lines 44-67). 
As to claim 21, Tuszynski discloses removing of one or more duplicate predictors or removing one or more predictors that can be mathematically or logically derived from other predictors within the collected sets of predictors. As regards the removing of one or more duplicate predictors, it would have been obvious to first find the functions of common variables which as disclosed in Tuszynski (see Figure 30 which lists a correlation of variables) and in regards to selection of a function Tuszynski teaches selection of a Predictor Characteristic (see Figure 16 item 204, see also Figure 9 "Part 2 Select the Predictor" and Figure 21 item 642, and more specifically Figure 23, see also Figure 33 “Regression Area”, which clearly discloses that a predictor is performing a function, and that different predictors behave like different functions because each predictor has different Upper and Lower Boundary values within the specification Limit Box, see Figure 23 item 705). Therefore, the functionality of the predictor selection is generating the same outcome, and in the same manner as, determining at least one of common variables and functions of common variables. Tuszynski teaches, the “Select the Predictor” which would result in a reduction of the ranges of the variables, which in the case of Tuszynski is the Upper and Lower boundaries, this would result in a reduced set of variables, which is the same result as claimed by Applicants. Filtering data before performing regression modeling is required in order to ensure the resultant calculations are the result of analysis on statistically significant data and that erroneous outliers that are distant from numerically important data do not unduly influence the result of performing the regression testing. Thus, Tuszynski teaches a method of removing redundant data that fails to contribute to a meaningful numerical outcome to a set of data before performing regression testing and therefore teaches the same method steps as claimed by Applicants. Further, an artisan of ordinary skill would know to identify common variables and then remove the redundancy, this is commonly referred to as algebraic reduction. For example, when an Algebraic Operation is performed on Polynomials the first step is to find out if there are certain variables that can be reduced, this reduction is performed by division, much like the following operation; (x + 1) / (x + 1)2 can be reduced to 1/(x + 1), this is well known in the mathematical arts would be common knowledge to an artisan of ordinary skill. Therefore, in order to perform an algebraic reduction an artisan would be required to determine the common variables. In conclusion, Applicants’ claim language has be interpreted to mean that when Applicants’ are claiming, removing of one or more duplicate predictors or removing one or more predictors that can be mathematically or logically derived from other predictors within the collected sets of predictors, that this is functionally the same as algebraic reduction, which would be obvious to an artisan of ordinary skill.

Claims 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alpert taken in view of to Langheier further in view of Tuszynski as applied to claim 13 above, and further in view of U.S. Patent Publication 20030229513 (see IDS dated 12/10/2019) to Spertus (Spertus hereinafter).
As to claim 15, while Alpert, Langheier, and Tuszynski disclose dynamically generating a patient information request interface based at least in part on the retrieved sets of predictors, wherein the dynamically generated patient information request interface, Alpert, Langheier, and Tuszynski fail to disclose obtains patient information from a patient information system using an XML web service without displaying the patient information request interface.
Spertus discloses obtains patient information from a patient information system using an XML web service without displaying the patient information request interface (see "without displaying the patient information request interface" as "generating customizable output", "[0050]… software application for generating the observed outcomes distributions and predictions. Given the need to link multiple potential data sources and to incorporate these data into a series of models for output generation, a distributed network-based software system will be developed using an extensible information system (XML) to represent critical data elements… creating and implementing the architectural specifications for a flexible, scalable system to include data collection and representation, compute engine development, and mechanisms for generating customizable output"). 
Alpert, Langheier, Tuszynski, and Spertus are analogous art because they are related to statistics.
Therefore, it would have been obvious to one of ordinary skill in this art at the time of invention by applicant to use Spertus with Alpert, Langheier, and Tuszynski, because Spertus discloses that "[0052] The final step in creating PREDICT™ is to build an infrastructure for follow-up. As patient data is entered into PREDICT™, it can provide the baseline assessment for following that individual's outcome over time… to allow maximal use of all collected data", and as a result, Spertus reports that "… collected baseline data will be synchronized with procedural and follow-up databases so that 1 year after initial treatment, patients can be contacted for follow-up. As follow-up data is captured, those patients' data will enter the repository from which future patients will see the distribution of outcomes associated with patients who were similar to them. This creates a continuously evolving system that minimizes the delay in updating outcomes projections in an era of rapid technological change".

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, 10, 11, 13, and 15 of U.S. Patent No. 9690907. Although the claims at issue are not identical, they are not patentably distinct from each other because at the time of the invention, it would have been obvious, to an artisan of ordinary skill to have derived the instant claims using the patented claims in the issued patent.
instant claims
9690907 claims
2. A system, comprising: a server computer comprising hardware including a processing device; a first non-transitory computer readable memory that stores instructions, that when executed by the server computer causes the system to perform operations comprising:
1. A system, comprising: a server computer comprising hardware including a processing device; non-transitory computer readable memory storing a server module, that when executed by the server computer causes the system to perform operations comprising:
retrieving from a second non-transitory computer readable memory sets of predictors associated with one or more health outcomes for a patient
accessing sets of predictors associated with respective health outcomes
(claim 6) wherein generating a reduced set of predictors containing reduced informational redundancy using the retrieved sets of predictors further comprises determining whether there are variables that may be shared among the sets of predictors
determining whether there are variables that may be shared among the sets of predictors
(claim 3) dynamically generating a patient information request interface based at least in part on the retrieved sets of predictors
dynamically generating a patient information request interface based at least in part on the sets of predictors; wherein the dynamically generated patient information request interface is configured to request patient information corresponding to the sets of predictors
– As to the differences in wording, claims are patentably indistinct, since both claims express the same features
generating a reduced set of predictors containing reduced informational redundancy using the retrieved sets of predictors, based at least in part on a removal of one or more duplicate predictors or a removal of one or more predictors that can be mathematically or logically derived from other predictors within the retrieved sets of predictors
and the dynamically generated request interface is configured to reduce redundancy in the requested information based at least in part on the determined variables that may be shared among the sets of predictors– As to the differences in wording, claims are patentably indistinct, since both claims express the same features
and providing a user interface comprising the reduced set of predictors for display on a computer display 
claims are patentably indistinct, since computer interfaces display
4. dynamically generating a patient information request interface based at least in part on the retrieved sets of predictors, wherein the dynamically generated patient information request interface obtains patient information from a patient information system using an XML web service without displaying the patient information request interface
It would have been obvious to display "without displaying the patient information request interface"
3. wherein the dynamically generated interface comprises an interface to a patient information system using an XML web service
5. dynamically generating a patient information request interface based at least in part on the retrieved sets of predictors, wherein the system is configured to transmit software instructions of the dynamically generated patient information request interface over a network to a client computer
6. wherein the system comprises a network interface configured to transmit the dynamically generated patient information request interface over a network to a client computer
12. A non-transitory computer readable medium that stores instructions, that when executed by a computing device cause the computing device to perform operations comprising:
15. Non-transitory computer readable memory storing instructions, that when executed by a computer system comprising hardware causes the computer system to perform operations comprising:
retrieving from a non-transitory computer readable memory sets of predictors associated with one or more health outcomes for a patient
accessing sets of predictors associated with respective health outcomes
generating a reduced set of predictors containing reduced informational redundancy using the retrieved sets of predictors, based at least in part on a removal of one or more duplicate predictors or a removal of one or more predictors that can be mathematically or logically derived from other predictors within the retrieved sets of predictors
determining whether there are variables that may be shared among the sets of predictors; dynamically generating a patient information request interface based at least in part on the sets of predictors; wherein the dynamically generated patient information request interface is configured to request patient information corresponding to the sets of predictors, and the dynamically generated request interface is configured to reduce redundancy in the requested information based at least in part on the determined variables that may be shared among the sets of predictors– As to the differences in wording, claims are patentably indistinct, since both claims express the same features
and providing a user interface comprising the reduced set of predictors for display on a computer display
claims are patentably indistinct, since computer interfaces display
13. A computer-implemented method, the method comprising:
8. A computer-implemented method for generating interfaces configured to receive patient variable data, the method comprising:
retrieving from a non-transitory computer readable memory , by a computer system comprising a processing device, sets of predictors associated with one or more health outcomes for a patient
accessing, by a computer system, sets of predictors associated with respective health outcomes
(claim 17) wherein generating a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors further comprises determining whether there are variables that may be shared among the sets of predictors
determining whether there are variables that may be shared among the sets of predictors
(claim 14) dynamically generating a patient information request interface based at least in part on the retrieved sets of predictors
dynamically generating, by the computer system, a patient information request interface based at least in part on the sets of predictors; wherein the dynamically generated patient information request interface is configured to request patient information corresponding to the sets of predictors
– As to the differences in wording, claims are patentably indistinct, since both claims express the same features
generating, by the computer system, a reduced set of predictors containing reduced informational redundancy using the retrieved sets of predictors
and the dynamically generated request interface is configured by the computer system to reduce redundancy in the requested information based at least in part on the determined variables that may be shared among the sets of predictors
– As to the differences in wording, claims are patentably indistinct, since both claims express the same features
providing by the computer system, over a network, a user interface comprising the reduced set of predictors for display on a computer display
(claim 11) wherein the dynamically generated interface is provided for display to a user, and patient information entered by the user is received at the computer system
15. dynamically generating a patient information request interface based at least in part on the retrieved sets of predictors, wherein the dynamically generated patient information request interface obtains patient information from a patient information system using an XML web service without displaying the patient information request interface
It would have been obvious to display "without displaying the patient information request interface"
10. wherein the dynamically generated interface obtains patient information from a patient information system using an XML web service without displaying the patient information request interface
16. dynamically generating a patient information request interface based at least in part on the retrieved sets of predictors, wherein the computer system is configured to transmit software instructions of the dynamically generated patient information request interface over a network to a client computer
13. wherein the computer system comprises a server and a network interface configured to transmit the dynamically generated patient information request interface over a network to a client computer


Allowable Subject Matter
Claims 2-12 are allowed over the prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the references cited taken either alone or in combination and with the prior art of record discloses
claims 2 and 12, "… predictors associated with… health outcomes… generating a reduced set of predictors containing reduced informational redundancy… based… on a removal of… duplicate predictors or a removal of… predictors that can be mathematically or logically derived from other predictors… and providing a user interface comprising the reduced set of predictors…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the Claim Interpretations, the amendment clarified all 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph issues and the Claim Interpretations are withdrawn.
Regarding the Specification objections, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the claim objections, the amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the Claim Rejections - 35 USC § 112, the amendment corrected some deficiencies, and some claims remain defective. 
Regarding the Double Patenting objections, the terminal disclaimer against U.S. Patent No. 10515188 has been reviewed and is accepted.
Regarding the Double Patenting objections, no terminal disclaimer against U.S. Patent No. 9690907 has been submitted.
Regarding the arguments with respect to the rejection under 103, Applicant’s arguments with respect to the independent claims have been fully considered, but they are not persuasive. The claims now contain "retrieving…". The claims previously recited "analyzing…". Applicant argues that the prior art disclosures in the previous rejection fail to teach the newly added limitations. These features of Applicants' claims and arguments were newly added. The previous Office Action could not have pointed out disclosures of a limitation that was not claimed before. Independent claims are rejected over Alpert taken in view of to Langheier further in view of Tuszynski instead of Alpert taken in view of Tuszynski, and Langheier is newly cited. 
Regarding the rejections under 103, Applicant argues, (see page 12, 2nd paragraph to page 13, 2nd paragraph):
‘… Alpert does not teach or suggest retrieving sets of predictors from a memory. The calculation of an average value over a period of time taught by Alpert is merely an analysis of gathered data, and while it may indicate trends in the gathered data, it is distinct from the cited limitation of claim 13 in that it does not teach or suggest the retrieval of "sets of predictors". As known in the art of statistics, "predictor" is a synonym for "independent variable" in the context of regression analysis. A "predictor" is not the same as a "prediction regarding the outcome for a patient of a medical treatment", rather the "sets of predictors" are sets of independent variables associated with the patient and/or a medical treatment which may be used in conjunction with a further calculation or analysis to determine the likelihood of one or more health outcomes for the patient…’

Examiner's response: Applicant's argument is not persuasive, because independent claims and application description are mute of '"independent variable" in the context of regression analysis', as argued. The Examiner would like to point out that the claims, throughout the prosecution of this application, have been given a broad reasonable interpretation in light of the application description. About independent variables, the application description merely reads '[0047]… (In this example, "Age less than 65" is input as a mathematical or other type of expression from which its dependence upon "Age" can be determined rather than as a separate, independent binary variable when the model is defined, so that its dependence upon the variable "Age" can be recognized.)' In the absence of an elaboration of any special meanings for the term 'predictors' in the claims and application description, there are no distinguishing features claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		5/9/2022Primary Examiner, Art Unit 2146